Citation Nr: 0708025	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-10 047	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUE

1. Whether there was clear and unmistakable error in rating 
decisions of August 1988, denying service connection for a 
left ankle disability, of May 1989, denying service 
connection for residuals of a left talus stress fracture, and 
of March 2000, denying the application to reopen the claim of 
service connection for a left ankle disability. 

2. Entitlement to an effective date earlier than January 17, 
2002, for the grant of service connection for left mid-foot 
arthritis with residuals of left talus stress fracture.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1985 to November 1987. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 2002, March 2005, 
and November 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

In April 2004, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  In 
November 2006, the veteran cancelled his request for another 
Board hearing. 

In November 2004 and April 2006, the case was remanded for 
further procedural development.  As the requested development 
has been completed, no further action is necessary to comply 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998). 


FINDINGS OF FACT

1. In a rating decision in August 1988, the RO denied the 
claim of service connection for a left ankle disability; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the adverse determination and the rating decision became 
final; and the rating decision did not involve an error of 
fact or law that was outcome determinative. 

2. In a rating decision in May 1989, the RO denied service 
connection for residuals of a left talus stress fracture; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the adverse determination and the rating decision became 
final; and the veteran has not alleged an error of fact or 
law in the rating decision. 

3. In a rating decision in March 2000, the RO denied the 
application to reopen the claim of service connection for a 
left ankle disability; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse determination and the 
rating decision became final; and the veteran has not alleged 
an error of fact or law in the rating decision. 

4. By rating decision in October 2002, the RO granted service 
connection for left mid-foot arthritis with residuals of left 
talus stress fracture (claimed as an left ankle disability) 
and assigned an effective date of January 17, 2002, date of 
receipt of the application to reopen the claim of service 
connection; and there was no informal claim of service 
connection prior to January 17, 2002. 


CONCLUSIONS OF LAW

1. There was no clear and unmistakable error of fact or law 
in the rating decision of August 1988, denying service 
connection for a left ankle disability.  38 C.F.R. § 3.105(a) 
(2006).

2. The veteran has failed to raise a valid claim of clear and 
unmistakable error in the rating decision of May 1989, 
denying service connection for residuals of a left talus 
stress fracture.  38 C.F.R. § 3.105 (2006)  

3. The veteran has failed to raise a valid claim of clear and 
unmistakable error in the rating decision of March 2000, 
denying the application to reopen the claim of service 
connection for a left ankle disability.  38 C.F.R. § 3.105(a) 
(2006).

4. The criteria for an effective date earlier than January 
17, 2002, for the grant of service connection for left mid-
foot arthritis with residuals of left talus stress fracture 
are not met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(1)(ii) and (r) (2006).  



Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

VCAA - Claim of Clear and Unmistakable Error 

The VCAA is not applicable to a claim of clear and 
unmistakable error as to a prior final rating decision by the 
RO.  Parker v. Principi, 15 Vet. App. 407 (2002). 

VCAA - Effective-Date Claim

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

On a claim to reopen, the VCAA requires notice of the 
evidence needed to reopen the claim as well as the evidence 
to establish the underlying benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with content-complying VCAA 
notice on the underlying application to reopen the claim of 
service connection by letters, dated in June and September 
2002 as the documents substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 
3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of the elements of the claim, except for the 
degree of disability, which was harmless error as a 
disability rating was assigned); and of Kent v. Nicholson, 20 
Vet. App. 1 (2006) (notice of the elements of a new and 
material evidence claim).

As for the VCAA notice, pertaining to the effective-date 
claim, where, as here, service connection has been granted 
and an initial disability rating and the effective date have 
been assigned, the typical service connection claim has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an earlier effective 
date.  Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Rating Decision of August 1988  
Procedural History and Factual Background

The veteran's original claim of service connection for a left 
ankle disability was received at the RO in February 1988.   

In a rating decision in August 1988, the RO denied service 
connection for a left ankle disability on grounds that a left 
ankle disability was not found on VA examination.  After the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights by letter, dated in August 
1988, he did not appeal the adverse determination and the 
rating decision became final by operation of law.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104(a), 19.117, 19.129, 
19.192 (1988).

The evidence of record consisted of the service medical 
records and a report of VA examination, dated in May 1988, 
which is summarized as follows.

The service medical records show that on entrance examination 
flat feet were noted.  In May 1985, the veteran complained of 
left ankle pain and swelling.  The assessment was a probable 
stress fracture of the heel.  In July 1985, it was reported 
that X-rays revealed an increase in bone density, posterior 
to the talus in the calcaneus or heel.  An X-ray of the feet 
in February 1986 revealed no bone or joint abnormality. In 
March 1986, the veteran was physical profile was permanently 
changed because he could not stand for a prolong period.  X-
rays of the left foot and ankle in April 1986 revealed no 
evidence of acute fracture or bone abnormality, but there was 
a dense line in the mid-portion of the talus, which the 
radiologist interpreted as may be the previous fracture line.  
On evaluation in January 1987, the physician noted that the 
veteran had moderate pes planus on the right and severe pes 
planus on the left with X-rays confirming the loss of the 
angle between the left talus and the forefoot.  The physician 
also referred to traumatic or degenerative changes in the 
mid-tarsal area of the left foot.  On evaluation in March 
1987, the provisional diagnosis was to rule out degenerative 
joint disease and fracture of the left foot and ankle.  An X-
ray of the left ankle in March 1987 revealed no bone, joint, 
or soft tissue abnormality.  A bone scan in March 1987 
revealed no evidence of fracture of the left foot or ankle. 

On initial VA examination in May 1988, the veteran complained 
of left ankle pain, proximal to the Achilles tendon.  The 
pertinent findings a talonavicular sag and spurring over the 
dorsum of the talus, which was consistent with a chronic 
planovalgus foot.  X-rays of the left ankle revealed no 
fracture and spurring over the superior aspect of the neck of 
the astragalus.  The diagnosis was past history of left ankle 
problem with no abnormality found and possibly mild bursitis, 
but no disability.  

Law and Regulations Governing a Claim of Clear and Mistakable 
Error 

To warrant a finding of clear and mistakable error in a 
rating decision: 1) either the correct facts, as they were 
known at that time, were not before the adjudicator, i.e., 
more than a simple disagreement with how the RO weighed or 
evaluated the evidence; or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 2) 
the error must be "undebatable" and the sort that, had it not 
been made, would have "manifestly changed" the outcome of 
that decision; and 3) a determination that there was clear 
and mistakable error must be based on the record and law that 
existed at the time of that prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

Analysis 

The veteran testified that he was given a medical discharge 
from military service and severance pay because of his left 
ankle disability and that he had continual post-service 
symptoms for which he submitted his original claim in 1988.  
He stated that rating decision in 1988 was not justified 
because of his continual post-service left ankle symptoms and 
the subsequent denials simply rubber stamped the first denial 
without a complete review of his records.  He asserted that 
in the rating decision of August 1988, the RO did not note 
the abnormality on VA X-rays, but focused only on the 
findings of tenderness around the left ankle.

The veteran has not specifically raised an error of law in 
the application of the statutory or regulatory provisions in 
the rating decision of August 1988.  The veteran did raise 
the question of whether all the medical evidence was 
considered by the RO.  

The record shows that the RO referred to both the service 
medical records and the report of the VA examination in May 
1988, including the X-ray report in the rating decision of 
August 1988, although there was no specific reference to 
spurring over the superior aspect of the neck of the 
astragalus. 

The remaining question is even where the premise of error is 
accepted, there must be a compelling case that the result 
would have been manifestly different but for the error of 
fact or the error alleged can not be clear and unmistakable 
error. 

At the time, there was evidence for and against the claim.  

The evidence in favor of the claim consisted of the service 
medical records, documenting a clinical finding of a stress 
fracture of the left heel in May 1985, and at the time it was 
reported that an X-ray revealed an increase in bone density 
in the calcaneus or heel.  Thereafter the veteran had ongoing 
left foot and ankle problems, resulting in a permanent change 
in his physical profile.  X-rays of the left foot and ankle 
in April 1986 revealed no evidence of acute fracture or bone 
abnormality, but there was a dense line in the mid-portion of 
the talus, which the radiologist interpreted as may be the 
previous fracture line.  On evaluation in January 1987, the 
physician referred to traumatic or degenerative changes in 
the mid-tarsal area of the left foot.  And on initial VA 
examination in May 1988, the veteran complained of left ankle 
pain, proximal to the Achilles tendon, and the pertinent 
finding was spurring over the dorsum of the talus.  

The evidence against the claim also consisted of the service 
medical records and the report of VA examination in May 1988.  
The service medical records show that on entrance examination 
flat feet were noted.  Although a stress fracture of the heel 
was noted clinically and there was evidence of an increase in 
bone density in the heel, X-rays in February 1986 and in 
April 1986 revealed no evidence of acute fracture or bone 
abnormality.  And although the physician referred to 
traumatic or degenerative changes in the mid-tarsal area of 
the left foot on evaluation in January 1987, subsequent X-
rays and a bone scan in March 1987 revealed no fracture, 
bone, joint, or soft tissue abnormality.  

After service, no left ankle disability was diagnosed on the 
initial VA examination in May 1988 and the X-ray finding of 
spurring over the superior aspect of the neck of the 
astragalus was found to be consistent with a chronic 
planovalgus foot and not with the left ankle stress fracture, 
which first identified in the area of the heel and not the 
talus.  

In light of the evidence for and against the claim, it was 
debatable whether or not the veteran had permanent residuals 
of a stress fracture of the left heel or ankle.  And it has 
not been shown that the result would have been manifestly 
different but for the alleged error, that is, no specific 
reference to spurring over the superior aspect of the neck of 
the astragalus established by X-ray in May 1988, which was 
medically found to be consistent with a chronic planovalgus 
foot and not with the left ankle stress fracture, which was 
the injury treated in service and first identified in the 
area of the heel and not the talus and for which the veteran 
was seeking service connection. 

For these reasons, the Board finds no error of fact as there 
is no showing that the correct facts were not before the 
adjudicator and no error of law in the rating decision of 
August 1988 by the RO, denying service connection for a left 
ankle disability.  A disagreement over how the evidence was 
weighed or evaluated does constitute clear and unmistakable 
error in the rating decision. 

II. Rating Decisions of May 1989 and March 2000 
Procedural History and Factual Background

In April 1989, the veteran filed a claim of service 
connection for residuals of a left talus fracture.  In a 
rating decision in May 1989, the RO denied service connection 
for residuals of a left talus stress fracture as not shown on 
VA examination.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights in May 1989, he did not appeal the adverse 
determination and the rating decision became final.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104(a), 19.117, 
19.129, 19.192 (1989).

The evidence of record consisted of the service medical 
records and the report of VA examination in May 1988.  The RO 
referred to spurring over the superior aspect of the neck of 
the astragalus by X-ray.  

In September and October 1999, the veteran applied to reopen 
the claim of service connection for a left ankle disability.  
In March 2000, the RO denied the application to reopen 
because no additional evidence had presented since the rating 
decision in August 1988.  After the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse determination and the 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.104(a) (1999).

Analysis 

The veteran argues that an earlier effective date is 
warranted on the basis of clear and unmistakable error 
because the subsequent denials of the claim were simply 
rubber stamped the first denial without a complete review of 
the record. 

If the veteran wishes to raise clear and unmistakable error 
there must be some degree of specificity as to what the 
alleged error is and persuasive reasons must be given as to 
why the result would have been manifestly different but for 
the alleged error. 

The veteran has failed to allege the kind of error that could 
be considered clear and unmistakable error.  In essence, he 
complains that favorable evidence was not considered, 
although all the evidence, including spurring by X-ray, was 
considered in the rating decision of May 1989, and no 
additional evidence was presented to even consider with the 
rating decision in March 2000.  As for the allegation that 
the RO rubber stamped the results of the rating decision of 
August 1988, merely stating a claim of clear and unmistakable 
error does not reasonable raise such a claim in the absence 
of a specific allegation of fact or law.  Non-specific 
allegations of error are insufficient to raise the issue of 
clear and unmistakable error and the Board is not required to 
address the issue.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

III. An Effective date earlier than January 17, 2002, for the 
Grant of Service Connection 

After the veteran filed his application to reopen the claim 
of service connection in October 1999, there was no further 
correspondence from him until January 17, 2002, when he again 
applied to reopen the claim for service connection for a left 
ankle disability.  

In a rating decision in October 2002, the RO granted service 
connection for left mid-foot arthritis with residuals of left 
talus stress fracture and assigned a 10 percent rating, both 
effective January 17, 2002.  The grant of service connection 
was based on a VA medical opinion in September 2002, which 
supported the veteran's claim. 

The Law and Regulations Governing an Effective Date

Under 38 U.S.C.A. § 5110(a), the effective date of an award 
based on a claim reopened after a final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application. 

The effective date for an award of benefits based upon new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155. 

Analysis 

Following the adverse determination to reopen the claim of 
service connection for a left ankle disability in March 2000, 
and in the absence of any communication from the veteran 
until his application to reopen was received at the RO on 
January 17, 2002, constituting an informal claim, the 
effective date for the grant of service connection, based on 
a claim to reopen, can be no earlier than the date of receipt 
of the claim to reopen, which in this case has been 
determined to be January 17, 2002. 

For these reasons, there is no factual or legal basis for an 
effective date earlier than January 17, 2002, for the grant 
of service connection based on a claim to reopen after a 
final adjudication because the effective date can not be 
earlier than the date of receipt of the application to 
reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  

ORDER

Reversal of the rating decision of August 1988, denying 
service connection for a left ankle disability on the grounds 
of clear and unmistakable error, is denied.

The claims of clear and unmistakable error in rating 
decisions of May 1989, denying service connection for 
residuals of a left talus stress fracture, and of March 2000, 
denying the application to reopen the claim of service 
connection for a left ankle disability, are dismissed without 
prejudice. 

An effective date earlier than January 17, 2002, for the 
grant of service connection for left mid-foot arthritis with 
residuals of left talus stress fracture is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


